22-27DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner note
After restriction to the claims, Applicant elected the claims1-20 and 28-30, therefore the examiner examines claims1-21 and 28-30, which are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.			3. Resolving the level of ordinary skill in the pertinent art.					Claims 1—13,16-20 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al  US 2020/0404669 A1, (which Has the support on provisional application No 62629,682 , filed on Feb. 12 , 2018)   in view of (3GPP TSG RAN WG1 Ad Hoc 1801 ,R1-1800550  Vancouver, Canada, January 22nd - 26th, 2018, Agenda item:7.3.1.2; Source: Nokia, Nokia Shanghai Bell; Title:	On reducing the PDCCH channel estimation and BD complexity in NR) refer as Nokia)

Regarding claim1, Seo et al US 2020/0404669 A1discloses  A method for wireless communications, comprising: 
configuring a user equipment (UE) with one or more control resource sets (CORESETs) in bandwidth part[0042] discuss  base station ( BS ) can signal information on a CORESET to a user equipment ( UE ) . For example , a CORESET configuration is signaled to a UE, wherein the configuration coreset with wideband ( provisional page 10; multiple CORESETs may be configured for a single UE),( page 9 a CORESET for which the Wideband RS is configured may have a higher priority), wherein the BW(i.e. bandwidth part) of a configurable CORESET( see[0059]) (provisional page 4)
wherein the one or more CORESETs comprise one or more search space candidates[0043] The search space may be configured for the CORESE…. a plurality of search spaces may be defined in one CORESET. For example, the CSS and the USS may be configured for the same CORESET )( provisional ,page 9)  
0227 discuss  the UE may count the number of CCEs corresponding to the channel estimation complexity of search space set B in a specific slot, When the counted number of CCEs exceeds the limit, the network/UE may select a candidate to be dropped ( see provisional page 24)
transmitting control information within one or more remaining search space candidates comprising the remaining CCEs of the one or more CORESETs [0138]the BS may determine a search space set in which the UE attempts PDCCH detection and a search space set in which the UE skips( i.e. drop) PDCCH detection.  The BS may select a candidate in the search space set in which the UE attempts PDCCH detection and then map/transmit a PDCCH in the selected candidate,  wherein  CCE is included in in the CORESET( see[0077])),  furthermore see  [0111]  discuss a higher priority may be assigned to a search space set related to a CSS and/or a GSS than a search space set related to a USS, when  the UE reaches the maximum number of  the maximum number of CCEs , the UE attempt to detect a PDCCH in the search space set(s) only When CSS/GSS, and  the UE may skip candidates belonging to a lower-priority search space set (e.g. the search space set related to the USS)( see provisional  page 10 ).
Seo does not explicitly disclose identifying a CORESET of the one or more CORESETs based at least in part on an overbooking handling rule; dropping one or more search space candidates from the identified CORESET until a total number of remaining CCEs of the one or more CORESETs within the TTI is less than or equal to the CCE limit for the TTI.

(section 2, UE can be configured with up to [3] CORESETs and up to [10] search space sets within a BWP per cell),
 identifying a CORESET of the one or more CORESETs based at least in part on an overbooking handling rule; dropping one or more search space candidates from the identified CORESET until a total number of remaining CCEs of the one or more CORESETs within the TTI is less than or equal to the CCE limit for the TTI ( section2, proposal#1 NR supports search-space-set configurations that may result in over-booking CCEs in a slot, When in given slot( i.e. TTI), the number of configured PDCCH candidates results in number of CCE exceeding the UE’s channel estimation capability, the PDCCH candidates with the smallest priority number             
                
                    
                        ρ
                    
                    
                        B
                        D
                    
                
                 
                (
                s
                ,
                L
                ,
                m
                )
            
         are dropped, until the number of CCEs for which channel estimation is to be performed is within the UE’s capability(i.e. until a total number of remaining CCEs of the one or more CORESETs is less than or equal to the CCE limit) ……dropping order is defined according to the predefined priorities, PDCCH candidate with a lowest L is dropped first and PDCCH candidate with a lowest search space set index s is dropped first.When selected PDCCH candidate from search space s associated with CORESET p(i.e.identifying CORESET) is dropped, all PDCCH candidates of search-spaces sets associated with CORESET p overlapping, at least partially, with the selected candidate are dropped( see ( section 2.1.3 . 38.213 Text proposal )( see also  section 2.1.2).

It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Seo by including  identifying a CORESET of the one or more CORESETs based at least in part on an overbooking  Nokia in order to  manage the UE channel estimation complexity (section 2.1.2).

Regarding claim 2 , the combination of Seo and Nokia discloses all the features with respect to claim1.
Seo further discloses the identified CORESET comprises a common search space (CSS), a UE specific search space, or a combination thereof, and the one or more search space candidates correspond to the CSS, the UE specific search space, or a combination thereof.  [0041]   a plurality of search spaces may be defined in one CORESET. For example, the CSS and the USS may be configured for the CORESET

Regarding claim 3, the combination of Seo and Nokia discloses all the features with respect to claims1.
Seo et al US 2020/0404669 A1 does not explicitly disclose wherein at least one CORESET of the one or more CORESETs comprises a number of search space candidates that overlap in CCEs for different aggregation levels .

Nokia discloses wherein at least one CORESET of the one or more CORESETs comprises a number of search space candidates that overlap in CCEs for different aggregation levels (section2  :search spaces range capability , in particular the number of PDCCH candidates per aggregation level can be configured among {0, 1, 2, 3, 4, 5, 6, 8}, monitoring periodicities of different search-space sets can be different, Wherein the hashing function is slot dependent, resulting in slot dependent overlap of candidates and therefore variable number of CCE to be channel estimated in the slot, wherein the number of CCEs in a search-space  and maximum number of CCEs assigned by the hashing function for different CORESET sizes, when both CSS and USS are assigned with candidate numbers per aggregation level (1, 2, 4, 8), agreed as a working assumption (0, 0, 4, 2) for CSS and a default set of values (6, 6, 2, 2) for USS,  respectively, wherein , the maximum number of assigned CCEs can easily exceed 48 CCEs for all CORESETs carrying 48 or more CCEs, while average number of CCEs (over RNTIs and slot numbers) to be channel estimated is clearly smaller.

It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Seo by including in herein at least one CORESET of the one or more CORESETs comprises a number of search space candidates that overlap in CCEs for different aggregation levels,as taught,  by nokia in order to  manage the UE channel estimation complexity (section 2.1.2).
Regarding claim 4, the combination of Seo and Nokia discloses all the features with respect to claim3.
Seo et al US 2020/0404669 A1 does not explicitly disclose wherein dropping the search space candidates comprises: determining a search space candidate of the identified CORESET to drop; and Page 2 of 10App. No. 16/275,247PATENT Amendment dated February 12, 2021 Reply to Office Action dated December 16, 2020 dropping the determined search space candidate and any additional search space candidates that include CCEs overlapping with CCEs corresponding to the determined search space candidate

( section2, proposal#1 NR supports search-space-set configurations that may result in over-booking CCEs in a slot, When in given slot( i.e. TTI), the number of configured PDCCH candidates results in number of CCE exceeding the UE’s channel estimation capability, the PDCCH candidates with the smallest priority number             
                
                    
                        ρ
                    
                    
                        B
                        D
                    
                
                 
                (
                s
                ,
                L
                ,
                m
                )
            
         are dropped, until the number of CCEs for which channel estimation is to be performed is within the UE’s capability(i.e. until a total number of remaining CCEs of the one or more CORESETs is less than or equal to the CCE limit) ……dropping order is defined according to the predefined priorities, PDCCH candidate with a lowest L is dropped first and PDCCH candidate with a lowest search space set index s is dropped first.When selected PDCCH candidate from search space s associated with CORESET p(i.e.identifying CORESET) is dropped, all PDCCH candidates of search-spaces sets associated with CORESET p overlapping, at least partially, with the selected candidate are dropped( see ( section 2.1.3 . 38.213 Text proposal )( see also  section 2.1.2).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Seo by including in wherein dropping the search space candidates comprises: determining a search space candidate of the identified CORESET to drop; and Page 2 of 10App. No. 16/275,247PATENT Amendment dated February 12, 2021 Reply to Office Action dated December 16, 2020dropping the determined search space candidate and any additional search space candidates that include CCEs overlapping with CCEs corresponding to the determined search space candidate as taught  by Nokia in order to  manage the UE channel estimation complexity (section 2.1.2).
Regarding claims5, the combination of Seo and Nokia discloses all the features with respect to claim1.
Seo et al US 2020/0404669 A1 does not explicitly disclose identifying an additional CORESET of the one or more CORESETs based at least in part on the overbooking handling rule; and dropping additional search space candidates from the identified additional CORESET until the total number of remaining CCEs of the one or more CORESETs within the TTI is less than or equal to the CCE limit for the TTI.
Nokia discloses disclose identifying an additional CORESET of the one or more CORESETs based at least in part on the overbooking handling rule; and dropping additional search space candidates from the identified additional CORESET until the total number of remaining CCEs of the one or more CORESETs within the TTI is less than or equal to the CCE limit for the TTI.   ( section2, proposal#1 NR supports search-space-set configurations that may result in over-booking CCEs in a slot, When in given slot( i.e. TTI), the number of configured PDCCH candidates results in number of CCE exceeding the UE’s channel estimation capability, the PDCCH candidates with the smallest priority number             
                
                    
                        ρ
                    
                    
                        B
                        D
                    
                
                 
                (
                s
                ,
                L
                ,
                m
                )
            
         are dropped, until the number of CCEs for which channel estimation is to be performed is within the UE’s capability(i.e. until a total number of remaining CCEs of the one or more CORESETs is less than or equal to the CCE limit) ……dropping order is defined according to the predefined priorities, PDCCH candidate with a lowest L is dropped first and PDCCH candidate with a lowest search space set index s is dropped first.When selected PDCCH candidate from search space s associated with CORESET p(i.e.identifying CORESET) is dropped, all PDCCH candidates of search-spaces sets associated with CORESET p overlapping, at least partially, with the selected candidate are dropped( see ( section 2.1.3 . 38.213 Text proposal )( see also  section 2.1.2).

It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Seo by including in identifying an additional CORESET of the one or more CORESETs based at least in part on the overbooking handling rule; and dropping additional search space candidates from the identified additional CORESET until the total number of remaining CCEs of the one or more CORESETs within the TTI is less than or equal to the CCE limit for the TTI,  as taught  by Nokia in order to  manage the UE channel estimation complexity (section 2.1.2).

Regarding claim 6, the combination of Seo and Nokia discloses all the features with respect to claim5.
Seo et al US 2020/0404669 A1 does not explicitly disclose wherein identifying the additional CORESET is further based at least in part on dropping every search space candidate of the identified CORESET and determining that dropping the every search space candidate of the identified CORESET results in the total number of remaining CCEs of the one or more CORESETs within the TTI being greater than the CCE limit for the TTI.  
.
Nokia discloses disclose wherein identifying the additional CORESET is further based at least in part on dropping every search space candidate of the identified CORESET and determining that dropping the every search space candidate of the identified CORESET results in the total number of remaining CCEs of the one or more CORESETs within the TTI being greater ( section2, proposal#1 NR supports search-space-set configurations that may result in over-booking CCEs in a slot, When in given slot( i.e. TTI), the number of configured PDCCH candidates results in number of CCE exceeding the UE’s channel estimation capability, the PDCCH candidates with the smallest priority number             
                
                    
                        ρ
                    
                    
                        B
                        D
                    
                
                 
                (
                s
                ,
                L
                ,
                m
                )
            
         are dropped, until the number of CCEs for which channel estimation is to be performed is within the UE’s capability(i.e. until a total number of remaining CCEs of the one or more CORESETs is less than or equal to the CCE limit) ……dropping order is defined according to the predefined priorities, PDCCH candidate with a lowest L is dropped first and PDCCH candidate with a lowest search space set index s is dropped first.When selected PDCCH candidate from search space s associated with CORESET p(i.e.identifying CORESET) is dropped, all PDCCH candidates of search-spaces sets associated with CORESET p overlapping, at least partially, with the selected candidate are dropped( see ( section 2.1.3 . 38.213 Text proposal )( see also  section 2.1.2).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Seo by including wherein identifying the additional CORESET is further based at least in part on dropping every search space candidate of the identified CORESET and determining that dropping the every search space candidate of the identified CORESET results in the total number of remaining CCEs of the one or more CORESETs within the TTI being greater than the CCE limit for the TTI.,  as taught  by Nokia in order to  manage the UE channel estimation complexity (section 2.1.2).
Regarding claim 7, the combination of Seo and Nokia discloses all the features with respect to claim5.

Nokia discloses disclose wherein identifying the additional CORESET is further based at least in part on dropping a first search space candidate of the identified CORESET and determining that dropping the first search space candidate of the identified CORESET results in the total number of remaining CCEs of the one or more CORESETs within the TTI being greater than the CCE limit for the TTI ( section2, proposal#1 NR supports search-space-set configurations that may result in over-booking CCEs in a slot, When in given slot( i.e. TTI), the number of configured PDCCH candidates results in number of CCE exceeding the UE’s channel estimation capability, the PDCCH candidates with the smallest priority number             
                
                    
                        ρ
                    
                    
                        B
                        D
                    
                
                 
                (
                s
                ,
                L
                ,
                m
                )
            
         are dropped, until the number of CCEs for which channel estimation is to be performed is within the UE’s capability(i.e. until a total number of remaining CCEs of the one or more CORESETs is less than or equal to the CCE limit) ……dropping order is defined according to the predefined priorities, PDCCH candidate with a lowest L is dropped first and PDCCH candidate with a lowest search space set index s is dropped first.When selected PDCCH candidate from search space s associated with CORESET p(i.e.identifying CORESET) is dropped, all PDCCH candidates of search-spaces sets associated with CORESET p overlapping, at least partially, with the selected candidate are dropped( see ( section 2.1.3 . 38.213 Text proposal )( see also  section 2.1.2).
 Nokia in order to  manage the UE channel estimation complexity (section 2.1.2).

Regarding claim 8, the combination of Seo and Nokia discloses all the features with respect to claim1.
Seo et al US 2020/0404669 A1 does not explicitly disclose determining the search space candidates to drop based at least in part on candidate indices for the search space candidates, control information formats associated with the search space candidates, radio network temporary identifiers (RNTIs), or a combination thereof.
Nokia discloses disclose determining the search space candidates to drop based at least in part on candidate indices for the search space candidates, control information formats associated with the search space candidates, radio network temporary identifiers (RNTIs), or a combination thereof  ( section2, proposal#1 NR supports search-space-set configurations that may result in over-booking CCEs in a slot, When in given slot( i.e. TTI), the number of configured PDCCH candidates results in number of CCE exceeding the UE’s channel estimation capability, the PDCCH candidates with the smallest priority number             
                
                    
                        ρ
                    
                    
                        B
                        D
                    
                
                 
                (
                s
                ,
                L
                ,
                m
                )
            
         are dropped, until the number of CCEs for which channel estimation is to be performed is within the UE’s capability(i.e. until a total number of remaining CCEs of the one or more CORESETs is less than or equal to the CCE limit) ……dropping order is defined according to the predefined priorities, PDCCH candidate with a lowest L is dropped first and PDCCH candidate with a lowest search space set index s is dropped first.When selected PDCCH candidate from search space s associated with CORESET p(i.e.identifying CORESET) is dropped, all PDCCH candidates of search-spaces sets associated with CORESET p overlapping, at least partially, with the selected candidate are dropped( see ( section 2.1.3 . 38.213 Text proposal )( see also  section 2.1.2).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Seo by including wherein determining the search space candidates to drop based at least in part on candidate indices for the search space candidates, control information formats associated with the search space candidates, radio network temporary identifiers (RNTIs), or a combination thereof ,  as taught  by Nokia in order to  manage the UE channel estimation complexity (section 2.1.2)

Regarding claim 9, the combination of Seo and Nokia discloses all the features with respect to claim1.
Seo et al US 2020/0404669 A1 does not explicitly disclose wherein dropping the search space candidates comprises : dropping a subset of CCEs of the identified CORESET or dropping the identified CORESET.  
Nokia discloses disclose wherein dropping the search space candidates comprises: dropping a subset of CCEs of the identified CORESET or dropping the identified CORESET( section2, proposal#1 NR supports search-space-set configurations that may result in over-booking CCEs in a slot, When in given slot( i.e. TTI), the number of configured PDCCH candidates results in number of CCE exceeding the UE’s channel estimation capability, the PDCCH candidates with the smallest priority number             
                
                    
                        ρ
                    
                    
                        B
                        D
                    
                
                 
                (
                s
                ,
                L
                ,
                m
                )
            
         are dropped, until the number of CCEs for which channel estimation is to be performed is within the UE’s capability(i.e. until a total number of remaining CCEs of the one or more CORESETs is less than or equal to the CCE limit) ……dropping order is defined according to the predefined priorities, PDCCH candidate with a lowest L is dropped first and PDCCH candidate with a lowest search space set index s is dropped first.When selected PDCCH candidate from search space s associated with CORESET p(i.e.identifying CORESET) is dropped, all PDCCH candidates of search-spaces sets associated with CORESET p overlapping, at least partially, with the selected candidate are dropped( see ( section 2.1.3 . 38.213 Text proposal )( see also  section 2.1.2).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Seo by including wherein dropping the search space candidates comprises : dropping a subset of CCEs of the identified CORESET or dropping the identified CORESET ,  as taught  by Nokia in order to  manage the UE channel estimation complexity (section 2.1.2)

Regarding claim 10, the combination of Seo and Nokia discloses all the features with respect to claim1.
Seo et al US 2020/0404669 A1 does not explicitly disclose wherein identifying the CORESET based at least in part on the overbooking handling rule comprises: identifying the CORESET according to a priority value of the CORESET.
( section2, proposal#1 NR supports search-space-set configurations that may result in over-booking CCEs in a slot, When in given slot( i.e. TTI), the number of configured PDCCH candidates results in number of CCE exceeding the UE’s channel estimation capability, the PDCCH candidates with the smallest priority number             
                
                    
                        ρ
                    
                    
                        B
                        D
                    
                
                 
                (
                s
                ,
                L
                ,
                m
                )
            
         are dropped, until the number of CCEs for which channel estimation is to be performed is within the UE’s capability(i.e. until a total number of remaining CCEs of the one or more CORESETs is less than or equal to the CCE limit) ……dropping order is defined according to the predefined priorities, PDCCH candidate with a lowest L is dropped first and PDCCH candidate with a lowest search space set index s is dropped first.When selected PDCCH candidate from search space s associated with CORESET p(i.e.identifying CORESET) is dropped, all PDCCH candidates of search-spaces sets associated with CORESET p overlapping, at least partially, with the selected candidate are dropped( see ( section 2.1.3 . 38.213 Text proposal )( see also  section 2.1.2).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Seo by including wherein identifying the CORESET based at least in part on the overbooking handling rule comprises: identifying the CORESET according to a priority value of the CORESET ,  as taught  by Nokia in order to  manage the UE channel estimation complexity (section 2.1.2)

Regarding claim 11, the combination of Seo and Nokia discloses all the features with respect to claim10.
 multiple CORESETs may be configured for a single UE. A priority for a number of CORESETs may be defined. Wherein the priority is explicitly determined/indicated by the network, 

Regarding claim 12, the combination of Seo and Nokia discloses all the features with respect to claim1.
Seo et al US 2020/0404669 A1 does not explicitly disclose wherein identifying the CORESET based at least in part on the overbooking handling rule comprises: identifying the CORESET according to a CORESET identifier.
Nokia discloses disclose wherein identifying the CORESET based at least in part on the overbooking handling rule comprises: identifying the CORESET according to a CORESET identifier( section2, proposal#1 NR supports search-space-set configurations that may result in over-booking CCEs in a slot, When in given slot( i.e. TTI), the number of configured PDCCH candidates results in number of CCE exceeding the UE’s channel estimation capability, the PDCCH candidates with the smallest priority number             
                
                    
                        ρ
                    
                    
                        B
                        D
                    
                
                 
                (
                s
                ,
                L
                ,
                m
                )
            
         are dropped, until the number of CCEs for which channel estimation is to be performed is within the UE’s capability(i.e. until a total number of remaining CCEs of the one or more CORESETs is less than or equal to the CCE limit) ……dropping order is defined according to the predefined priorities, PDCCH candidate with a lowest L is dropped first and PDCCH candidate with a lowest search space set index s is dropped first.When selected PDCCH candidate from search space s associated with CORESET p(i.e.identifying CORESET) is dropped, all PDCCH candidates of search-spaces sets associated with CORESET p overlapping, at least partially, with the selected candidate are dropped( see ( section 2.1.3 . 38.213 Text proposal )( see also  section 2.1.2).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Seo by including wherein identifying the CORESET based at least in part on the overbooking handling rule comprises: identifying the CORESET according to a CORESET identifier,  as taught  by Nokia in order to  manage the UE channel estimation complexity (section 2.1.2)

Regarding claim 13, the combination of Seo and Nokia discloses all the features with respect to claim1.
Seo et al US 2020/0404669 A1 does not explicitly disclose wherein identifying the CORESET based at least in part on the overbooking handling rule comprises: determining at least one CORESET of the one or more CORESETs that does not comprise a common search space; and identifying the CORESET from the determined at least one CORESET.
Nokia discloses disclose wherein wherein identifying the CORESET based at least in part on the overbooking handling rule comprises: determining at least one CORESET of the one or more CORESETs that does not comprise a common search space; and identifying the CORESET from the determined at least one CORESET( section2, proposal#1 NR supports search-space-set configurations that may result in over-booking CCEs in a slot, When in given slot, the number of configured PDCCH candidates results in number of CCE exceeding the UE’s channel estimation capability, the PDCCH candidates with the smallest priority number             
                
                    
                        ρ
                    
                    
                        B
                        D
                    
                
                 
                (
                s
                ,
                L
                ,
                m
                )
            
         are dropped, until the number of CCEs for which channel estimation is to be performed is within the UE’s capability. Only the UE-specific search space candidates are labelled with priority number, and the priority number is defined as             
                
                    
                        ρ
                    
                    
                        B
                        D
                    
                
                 
                (
                s
                ,
                L
                ,
                m
                )
                =
                 
                
                    
                        m
                    
                    
                        
                            
                                M
                            
                            
                                s
                            
                            
                                (
                                L
                                )
                            
                        
                    
                
            
                    
                
                    
                        ρ
                    
                    
                        B
                        D
                    
                
                 
                (
                s
                ,
                L
                ,
                m
                )
                =
                m
                /
                
                    
                        M
                    
                    
                        s
                    
                    
                        (
                        L
                        )
                    
                
            
        .  When multiple PDCCH candidates have the same priority, dropping order is defined according to the predefined priorities, PDCCH candidate with a lowest L is dropped first and PDCCH candidate with a lowest search space set index s is dropped first.  When selected PDCCH candidate from search space s associated with CORESET p is dropped, all PDCCH candidates of search-spaces sets associated with CORESET p overlapping, at least partially, with the selected candidate are dropped( see ( section 2.1.3 . 38.213 Text proposal )( see also  section 2.1.2).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Seo by including wherein identifying the CORESET based at least in part on the overbooking handling rule comprises: determining at least one CORESET of the one or more CORESETs that does not comprise a common search space; and identifying the CORESET from the determined at least one CORESET,  as taught  by Nokia in order to  manage the UE channel estimation complexity (section 2.1.2)

Regarding claim16, Seo et al US 2020/0404669 A1discloses A method for wireless communications, comprising: 
receiving a configuration for one or more control resource sets (CORESETs) in a bandwidth part, [0042] discuss  base station ( BS ) can signal information on a CORESET to a user equipment ( UE ) . For example , a CORESET configuration is signaled to a UE, wherein the configuration coreset with wideband
[0043] The search space may be configured for the CORESE….   a plurality of search spaces may be defined in one CORESET. For example, the CSS and the USS may be configured for the same CORESET ; 
identifying one or more dropped search space candidates of the one or more search space candidates based at least in part on the configuration [0138]the BS may determine a search space set in which the UE attempts PDCCH detection and a search space set in which the UE skips( i.e. drop) PDCCH detection.  The BS may select a candidate in the search space set in which the UE attempts PDCCH detection and then map/transmit a PDCCH in the selected candidate,  wherein  CCE is included in in the CORESET( see[0077])),  furthermore see  [0111]  discuss a higher priority may be assigned to a search space set related to a CSS and/or a GSS than a search space set related to a USS, when  the UE reaches the maximum number of  the maximum number of CCEs , the UE attempt to detect a PDCCH in the search space set(s) only When CSS/GSS, and  the UE may skip candidates belonging to a lower-priority search space set (e.g. the search space set related to the USS), 
Seo does not explicitly disclose identifying one or more dropped search space candidates of the one or more search space candidates based at least in part on the configuration,wherein a total number of remaining control channel elements (CCEs) of the one or more CORESETs within a transmission time interval (TTI) is less than or equal to a CCE limit for the TTI; monitoring, according to the configuration, for one or more remaining search space candidates of the one or more search space candidates within the TTI based at least in part on the one or more dropped search space candidates; and decoding the one or more remaining search space candidates.  

Nokia discloses identifying one or more dropped search space candidates of the one or more search space candidates based at least in part on the configuration,wherein a total number of remaining control channel elements (CCEs) of the one or more CORESETs within a transmission time interval (TTI) is less than or equal to a CCE limit for the TTI; monitoring, according to the configuration, for one or more remaining search space candidates of the one or more search space candidates within the TTI based at least in part on the one or more dropped search space candidates; and decoding the one or more remaining search space candidates( section2, proposal#1 NR supports search-space-set configurations that may result in over-booking CCEs in a slot, When in given slot( i.e. TTI), the number of configured PDCCH candidates results in number of CCE exceeding the UE’s channel estimation capability, the PDCCH candidates with the smallest priority number             
                
                    
                        ρ
                    
                    
                        B
                        D
                    
                
                 
                (
                s
                ,
                L
                ,
                m
                )
            
         are dropped, until the number of CCEs for which channel estimation is to be performed is within the UE’s capability(i.e. until a total number of remaining CCEs of the one or more CORESETs is less than or equal to the CCE limit) ……dropping order is defined according to the predefined priorities, PDCCH candidate with a lowest L is dropped first and PDCCH candidate with a lowest search space set index s is dropped first.When selected PDCCH candidate from search space s associated with CORESET p(i.e.identifying CORESET) is dropped, all PDCCH candidates of search-spaces sets associated with CORESET p overlapping, at least partially, with the selected candidate are dropped( see ( section 2.1.3 . 38.213 Text proposal )( see also  section 2.1.2).

 Nokia in order to  manage the UE channel estimation complexity (section 2.1.2).
Regarding claim 17 , the combination of Seo and Nokia discloses all the features with respect to claim16.
Seo further discloses wherein: each CORESET of the one or more CORESETs comprises a common search space (CSS), a UE specific search space, or a combination thereof; and the one or more dropped search space candidates correspond to the CSS, the UE specific search space, or a combination thereof  [0041]   a plurality of search spaces may be defined in one CORESET. For example, the CSS and the USS may be configured for the CORESET

Regarding claim 18, the combination of Seo and Nokia discloses all the features with respect to claim16.
Seo et al US 2020/0404669 A1 does not explicitly wherein identifying the one or more dropped search space candidates is further based at least in part on an overbooking handling rule
( section2, proposal#1 NR supports search-space-set configurations that may result in over-booking CCEs in a slot, When in given slot( i.e. TTI), the number of configured PDCCH candidates results in number of CCE exceeding the UE’s channel estimation capability, the PDCCH candidates with the smallest priority number             
                
                    
                        ρ
                    
                    
                        B
                        D
                    
                
                 
                (
                s
                ,
                L
                ,
                m
                )
            
         are dropped, until the number of CCEs for which channel estimation is to be performed is within the UE’s capability(i.e. until a total number of remaining CCEs of the one or more CORESETs is less than or equal to the CCE limit) ……dropping order is defined according to the predefined priorities, PDCCH candidate with a lowest L is dropped first and PDCCH candidate with a lowest search space set index s is dropped first.When selected PDCCH candidate from search space s associated with CORESET p(i.e.identifying CORESET) is dropped, all PDCCH candidates of search-spaces sets associated with CORESET p overlapping, at least partially, with the selected candidate are dropped( see ( section 2.1.3 . 38.213 Text proposal )( see also  section 2.1.2).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Seo by including wherein identifying the one or more dropped search space candidates is further based at least in part on an overbooking handling rule,as taught  by Nokia in order to  manage the UE channel estimation complexity (section 2.1.2).
Regarding claim19, the combination of Seo and Nokia discloses all the features with respect to claim16.
Seo et al US 2020/0404669 A1 does not explicitly disclose wherein identifying the one or more dropped search space candidates comprises: identifying a dropped search space candidate 
Nokia discloses disclose wherein identifying the one or more dropped search space candidates comprises: identifying a dropped search space candidate based at least in part on a CORESET identifier, an index of the dropped search space candidate, an aggregation level of the dropped search space candidate, a control information format associated with the dropped search space candidate, a radio network temporary identifier (RNTI), or a combination thereof ( section2, proposal#1 NR supports search-space-set configurations that may result in over-booking CCEs in a slot, When in given slot( i.e. TTI), the number of configured PDCCH candidates results in number of CCE exceeding the UE’s channel estimation capability, the PDCCH candidates with the smallest priority number             
                
                    
                        ρ
                    
                    
                        B
                        D
                    
                
                 
                (
                s
                ,
                L
                ,
                m
                )
            
         are dropped, until the number of CCEs for which channel estimation is to be performed is within the UE’s capability(i.e. until a total number of remaining CCEs of the one or more CORESETs is less than or equal to the CCE limit) ……dropping order is defined according to the predefined priorities, PDCCH candidate with a lowest L is dropped first and PDCCH candidate with a lowest search space set index s is dropped first.When selected PDCCH candidate from search space s associated with CORESET p(i.e.identifying CORESET) is dropped, all PDCCH candidates of search-spaces sets associated with CORESET p overlapping, at least partially, with the selected candidate are dropped( see ( section 2.1.3 . 38.213 Text proposal )( see also  section 2.1.2).
 Nokia in order to  manage the UE channel estimation complexity (section 2.1.2).
Regarding claim 20, the combination of Seo and Nokia discloses all the features with respect to claim16.
Seo discloses wherein decoding the one or more remaining search space candidates comprises: performing blind decoding attempts for the one or more remaining search space candidates [0179]discuss UE performs many blind detections in a specific slot in which a plurality of search,  the number of blind decodings that the UE performs may exceed a maximum number of blind decodings in a slot in which different search space set

Regarding claim28, Seo et al US 2020/0404669 A1discloses An apparatus for wireless communications (fig.6 and [0277]   BS 105), comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor ( fig. 6 and [0279] processor 180, a memory 185) cause the apparatus to: 			configure a user equipment (UE) with one or more control resource sets (CORESETs) in a bandwidth part[0042] discuss  base station ( BS ) can signal information on a CORESET to a user equipment ( UE ) . For example , a CORESET configuration is signaled to a UE, wherein the configuration coreset with wideband, 
wherein the one or more CORESETs comprise one or more search space candidates[0043] The search space may be configured for the CORESE….   a plurality of search spaces may be defined in one CORESET. For example, the CSS and the USS may be configured for the same CORESET; 												determine that a total number of control channel elements (CCEs) configured for the one or more search space candidates within a transmission time interval (TTI) is greater than a CCE limit for the TTI  0227 discuss  the UE may count the number of CCEs corresponding to the channel estimation complexity of search space set B in a specific slot, When the counted number of CCEs exceeds the limit, the network/UE may select a candidate to be dropped,
transmit control information within one or more remaining search space candidates comprising the remaining CCEs of the one or more CORESETs[0138]the BS may determine a search space set in which the UE attempts PDCCH detection and a search space set in which the UE skips( i.e. drop) PDCCH detection.  The BS may select a candidate in the search space set in which the UE attempts PDCCH detection and then map/transmit a PDCCH in the selected candidate,  wherein  CCE is included in in the CORESET( see[0077])),  furthermore see  [0111]  discuss a higher priority may be assigned to a search space set related to a CSS and/or a GSS than a search space set related to a USS, when  the UE reaches the maximum number of  the maximum number of CCEs , the UE attempt to detect a PDCCH in the search space set(s) only When CSS/GSS, and  the UE may skip candidates belonging to a lower-priority search space set (e.g. the search space set related to the USS).

Nokia discloses identify a CORESET of the one or more CORESETs based at least in part on an overbooking handling rule; drop one or more search space candidates from the identified CORESET until a total number of remaining CCEs of the one or more CORESETs within the TTI is less than or equal to the CCE limit for the TTI ( section2, proposal#1 NR supports search-space-set configurations that may result in over-booking CCEs in a slot, When in given slot( i.e. TTI), the number of configured PDCCH candidates results in number of CCE exceeding the UE’s channel estimation capability, the PDCCH candidates with the smallest priority number             
                
                    
                        ρ
                    
                    
                        B
                        D
                    
                
                 
                (
                s
                ,
                L
                ,
                m
                )
            
         are dropped, until the number of CCEs for which channel estimation is to be performed is within the UE’s capability(i.e. until a total number of remaining CCEs of the one or more CORESETs is less than or equal to the CCE limit) ……dropping order is defined according to the predefined priorities, PDCCH candidate with a lowest L is dropped first and PDCCH candidate with a lowest search space set index s is dropped first.When selected PDCCH candidate from search space s associated with CORESET p(i.e.identifying CORESET) is dropped, all PDCCH candidates of search-spaces sets associated with CORESET p overlapping, at least partially, with the selected candidate are dropped( see ( section 2.1.3 . 38.213 Text proposal )( see also  section 2.1.2).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Seo by including identify a CORESET of the one or more CORESETs based at least in part on an overbooking handling  Nokia in order to  manage the UE channel estimation complexity (section 2.1.2).

Regarding claim 29 , the combination of Seo and Nokia discloses all the features with respect to claim28.
Seo further discloses wherein: the identified CORESET comprises a common search space (CSS), a UE specific search space, or a combination thereof, and the one or more search space candidates correspond to the CSS, the UE specific search space, or a combination thereof.   [0041]   a plurality of search spaces may be defined in one CORESET. For example, the CSS and the USS may be configured for the CORESET

Regarding claim 30, the combination of Seo and Nokia discloses all the features with respect to claim 28.
Seo et al US 2020/0404669 A1 does not explicitly wherein the instructions are further executable by the processor to cause the apparatus to: determine the search space candidates to drop based at least in part on candidate indices for the search space candidates, control information formats associated with the search space candidates, radio network temporary identifiers (RNTIs), or a combination thereof.
Nokia discloses disclose wherein the instructions are further executable by the processor to cause the apparatus to: determine the search space candidates to drop based at least in part on candidate indices for the search space candidates, control information formats associated with ( section2, proposal#1 NR supports search-space-set configurations that may result in over-booking CCEs in a slot, When in given slot( i.e. TTI), the number of configured PDCCH candidates results in number of CCE exceeding the UE’s channel estimation capability, the PDCCH candidates with the smallest priority number             
                
                    
                        ρ
                    
                    
                        B
                        D
                    
                
                 
                (
                s
                ,
                L
                ,
                m
                )
            
         are dropped, until the number of CCEs for which channel estimation is to be performed is within the UE’s capability(i.e. until a total number of remaining CCEs of the one or more CORESETs is less than or equal to the CCE limit) ……dropping order is defined according to the predefined priorities, PDCCH candidate with a lowest L is dropped first and PDCCH candidate with a lowest search space set index s is dropped first.When selected PDCCH candidate from search space s associated with CORESET p(i.e.identifying CORESET) is dropped, all PDCCH candidates of search-spaces sets associated with CORESET p overlapping, at least partially, with the selected candidate are dropped( see ( section 2.1.3 . 38.213 Text proposal )( see also  section 2.1.2).

It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Seo by including wherein the instructions are further executable by the processor to cause the apparatus to: determine the search space candidates to drop based at least in part on candidate indices for the search space candidates, control information formats associated with the search space candidates, radio network temporary identifiers (RNTIs), or a combination thereof  as taught  by Nokia in order to  manage the UE channel estimation complexity (section 2.1.2).

Claims 14-15 AND 21 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Nokia in view TIIROLA et al US 2019/0215098 Al
Regarding claim 14, the combination of Seo and Nokia discloses all the features with respect to claim1.
Seo discloses  determining that a total number of blind decoding attempts for decoding the remaining search space candidates is greater than a blind decoding attempt limit for the TTI [0179]discuss UE performs many blind detections in a specific slot in which a plurality of search,  the number of blind decodings that the UE performs may exceed a maximum number of blind decodings in a slot in which different search space sets
identifying one or more additional search space candidates of the one or more CORESETs to drop based at least in part on a blind decoding overbooking rule   [0181] discuss the number of candidates to be monitored by the UE may be determined based on a CORESET and search space set configuration for a specific slot in consideration of a predefined maximum number A of blind decodings and a predefined maximum number B of channel estimations. When the determined number of candidates is larger than the maximum number of blind decodings, the UE may determine candidates for blind decoding according to the  proposed method
the combination of Seo and Nokia does not explicitly disclose dropping the identified one or more additional search space candidates until the total number of blind decoding attempts for decoding the remaining search space candidates is less than or equal to the blind decoding attempt limit for the TTI.  
TIIROLA et al US 2019/0215098 Al disclose   dropping the identified one or more additional search space candidates until the total number of blind decoding attempts for decoding the   [0089] and [0096] discuss the predefined search space set priorities and/or rules may be configured to drop the BD(s) with the lowest priority number(s) until the allowed or desired level is reached, i.e., until the number of BDs is below the predefined maximum threshold of allowed BD, wherein NR will allow over-booking of the BDs (see [0028))
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of the combination of Seo and Nokia by including dropping the identified one or more additional search space candidates until the total number of blind decoding attempts for decoding the remaining search space candidates is less than or equal to the blind decoding attempt limit for the TTI,  as taught  by TIIROLA  in order to  monitor of a control channel using blind searches(see[0002])

Regarding claim 15, the combination of Seo ,Nokia and TIIROLA discloses all the features with respect to claim14
the combination of Seo and Nokia does not explicitly disclose wherein identifying the one or more additional search space candidates based at least in part on the blind decoding overbooking rule comprises: identifying each search space candidate of the one or more additional search space candidates according to a CORESET identifier, an index of the search space candidate, an Page 4 of 10App. No. 16/275,247PATENT Amendment dated February 12, 2021 Reply to Office Action dated December 16, 2020 aggregation level of the search space candidate, a control information format associated with the search space candidate, a radio network temporary identifier (RNTI), or a combination thereof.
 TIIROLA et al US 2019/0215098 Al discloses  wherein identifying the one or more additional search space candidates based at least in part on the blind decoding overbooking rule   [0096] determining which of the CCEs and/or BD candidates to remove based on predefined search space set priorities and/or rules. For example, in one embodiment, when the maximum number of allowed BD attempts is exceeded, the BD candidates may be reduced according to a priority number assigned to each BD and according to the predefined search space set priorities and/or rules. In this embodiment, the predefined search space set priorities and/or rules may include assigning a priority number to each of the BD candidates, and reducing the number of blind decoding attempts according to the priority number or adding PDCCH candidates according to priority number until a limit is reached. For instance, in an embodiment, the predefined search space set priorities and/or rules may be configured to drop the BD(s) with the lowest priority number(s) until the allowed or desired level is reached, i.e., until the number of BDs is below or at the predefined maximum threshold of allowed BD attempts , wherein NR will allow over-booking of the BDs (see [0028))
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of the combination of Seo and Nokia by including wherein identifying the one or more additional search space candidates based at least in part on the blind decoding overbooking rule comprises: identifying each search space candidate of the one or more additional search space candidates according to a CORESET identifier, an index of the search space candidate, an Page 4 of 10App. No. 16/275,247PATENT Amendment dated February 12, 2021 Reply to Office Action dated December 16, 2020 aggregation level of the search space candidate, a control information format associated with the search space candidate, a radio    as taught  by TIIROLA  in order to  monitor of a control channel using blind searches(see[0002]).
Regarding claim 21, the combination of Seo ,Nokia discloses all the features with respect to claim20
the combination of Seo and Nokia does not explicitly disclose wherein a total number of blind decoding attempts for decoding the one or more remaining search space candidates within the TTI is less than or equal to a blind decoding attempt limit for the TTI.
 TIIROLA et al US 2019/0215098 Al discloses  wherein a total number of blind decoding attempts for decoding the one or more remaining search space candidates within the TTI is less than or equal to a blind decoding attempt limit for the TTI  [0096] determining which of the CCEs and/or BD candidates to remove based on predefined search space set priorities and/or rules. For example, in one embodiment, when the maximum number of allowed BD attempts is exceeded, the BD candidates may be reduced according to a priority number assigned to each BD and according to the predefined search space set priorities and/or rules. In this embodiment, the predefined search space set priorities and/or rules may include assigning a priority number to each of the BD candidates, and reducing the number of blind decoding attempts according to the priority number or adding PDCCH candidates according to priority number until a limit is reached. For instance, in an embodiment, the predefined search space set priorities and/or rules may be configured to drop the BD(s) with the lowest priority number(s) until the allowed or desired level is reached, i.e., until the number of BDs is below or at the predefined maximum threshold of allowed BD attempts , wherein NR will allow over-booking of the BDs (see [0028))
the combination of Seo and Nokia by including wherein a total number of blind decoding attempts for decoding the one or more remaining search space candidates within the TTI is less than or equal to a blind decoding attempt limit for the TTI.  as taught  by TIIROLA  in order to  monitor of a control channel using blind searches(see[0002])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749.  The examiner can normally be reached on 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ABDELTIF AJID/Examiner, Art Unit 2478             

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478